DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -17 of  U.S. Patent No. 10,027,078. 
       Claims of Application #16/830,057                                      Claims of US Patent#10,027.078
21.  A power tool, comprising:
 an electrical component; and 
a battery compartment comprising electrical connectors and first battery compartment tabs;
  wherein the first battery compartment tabs define a first channel between upper surfaces of the first battery compartment tabs and a base surface of the battery compartment; 
wherein the first battery compartment tabs are laterally spaced apart to form first openings 
wherein the first openings are sized to permit first slide battery tabs of a slide battery to pass through the first openings and into the first channel;
 and wherein the first channel permits the first slide battery tabs to slide along the first channel and traverse multiple first battery compartment tabs as the slide battery is slid into engagement with the electrical connectors and electrically coupled the electrical component.


a power tool with channels leading toward electrical connectors, 
a battery comprising: one or more battery cells;  
a housing  comprising a base portion in which are housed the one or more battery cells and a connector portion that extends upward from an upper surface of the base 

coupled to the one or more battery cells;  wherein the connector portion includes a plurality of first tabs that extend outwardly from a first side of  the connector portion to form a first channel between the upper surface of the base portion and lower surfaces of the plurality of first tabs such that the first channel traverses the plurality of first tabs along the first side of the connector, and a plurality of second tabs that extend outwardly from a second 
side of the connector portion opposite the first side to form a second channel 
between the upper surface of the base portion and lower surfaces of the 
plurality of second tabs such that the second channel traverses the plurality 
of second tabs along the second side of the connector opposite the first side;  
configured to slide along a first 
channel of the power tool and the plurality of second tabs are configured to 
slide along a second channel of the power tool;  and wherein the plurality of 
first tabs and the plurality of second tabs are configured to align the electrical connectors of the battery with the electrical connectors of the power tool as the battery is slid into an engaged position in the power tool.













Claims of Application #16/830,057                                      Claims of US Patent#10,027,078
31.  A power tool, comprising: 
 an electrical component; and 
a battery compartment comprising first battery compartment tabs, second battery compartment tabs, and electrical connectors electrically coupled to the electrical component; wherein the first battery compartment tabs define a first channel between upper surfaces of the first battery compartment tabs and a base surface of the battery compartment; 
wherein the second battery compartment tabs define a second channel between upper surfaces of the second battery compartment tabs and the base surface of the battery compartment; wherein the first channel permits first slide battery tabs of a slide battery to slide along the first channel and traverse multiple first battery compartment tabs as the slide battery is slid into engagement with the electrical connectors; 

a power tool with channels leading toward electrical connectors, 
a battery comprising: one or more battery cells;  
a housing  comprising a base portion in which are housed the one or more battery cells and a connector portion that extends upward from an upper surface of the base 
portion;  and electrical connectors in the connector portion and electrically 
coupled to the one or more battery cells;  wherein the connector portion includes a plurality of first tabs that extend outwardly from a first side of  the connector portion to form a first channel between the upper surface of the base portion and lower surfaces of the plurality of first tabs such that the first channel traverses the plurality of first tabs along the first side of the connector, and a plurality of second tabs that extend outwardly from a second side of the connector portion 
plurality of second tabs such that the second channel traverses the plurality 
of second tabs along the second side of the connector opposite the first side;  
wherein the plurality of first tabs are configured to slide along a first 
channel of the power tool and the plurality of second tabs are configured to 
slide along a second channel of the power tool;  and wherein the plurality of 
first tabs and the plurality of second tabs are configured to align the electrical connectors of the battery with the electrical connectors of the power tool as the battery is slid into an engaged position in the power tool.






37.  A power tool system, comprising: a power tool comprising an electrical component and a battery compartment; and 
a slide battery comprising first slide battery tabs and second slide battery tabs; wherein the battery compartment comprises first battery compartment tabs, second battery compartment tabs, and electrical connectors electrically coupled to the electrical component; wherein the first battery compartment tabs define a first channel between upper surfaces of the first battery compartment tabs and a base surface of the battery compartment; wherein the second battery compartment tabs define a second channel between upper surfaces of the second battery compartment tabs and the base surface of the battery compartment; wherein the first battery compartment tabs are laterally spaced apart to form first openings between side surfaces of adjacent first battery compartment tabs; wherein the second battery compartment wherein the first channel permits the first slide battery tabs to slide along the first channel and traverse multiple first battery compartment tabs as the slide battery is slid into engagement with the electrical connectors; and wherein the second channel permits the second slide battery tabs to slide along the second channel and traverse multiple second battery compartment tabs as the slide battery is slid into engagement with the electrical connectors.

a power tool with channels leading toward electrical connectors, 
a battery comprising: one or more battery cells;  
a housing  comprising a base portion in which are housed the one or more battery cells and a connector portion that extends upward from an upper surface of the base 
portion;  and electrical connectors in the connector portion and electrically 
coupled to the one or more battery cells;  wherein the connector portion includes a plurality of first tabs that extend outwardly from a first side of  the connector portion to form a first channel between the upper surface of the base portion and lower surfaces of the plurality of first tabs such that the first channel traverses the plurality of first tabs along the first side of the connector, and a plurality of second tabs that extend outwardly from a second side of the connector portion opposite the first side to form a second 
plurality of second tabs such that the second channel traverses the plurality 
of second tabs along the second side of the connector opposite the first side;  
wherein the plurality of first tabs are configured to slide along a first 
channel of the power tool and the plurality of second tabs are configured to 
slide along a second channel of the power tool;  and wherein the plurality of 
first tabs and the plurality of second tabs are configured to align the electrical connectors of the battery with the electrical connectors of the power tool as the battery is slid into an engaged position in the power tool.




The remaining elements of Claims 22-29, 32-36 and 38-39  are meat by Claims 14-16 of '744. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
           Shimizu et al. (US 2006/0268504 A1), discloses in figure 1, power tool [figure 1, element 1] electrical connectors [see figure 5]; plurality of first tabs [elements 4-4”]; the plurality of tables are configured to slide along a first channel of the power tool [see figure 8B].
        Sakakibara (US 2011/0012560) discloses in figure 1, first channel that traverses the plurality of tabs.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859